DETAILED ACTION

                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
                                         Response to Amendment
	Claims 1, 2, 7, 10 and 17 have been amended; and claims 1-20 are currently pending. 

                                         Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2015/0060830 A1, hereinafter “Thompson”) in view of Yamae et al. (WO 2015/072070 A1, hereinafter “Yamae”).

In regards to claim 1, Thompson discloses (See, for example, Fig. 1) an organic light emitting device (OLED) comprising: an anode (115); a cathode (160); and a light emitting layer (135) having a first surface, a second surface, and a thickness therebetween, the light emitting layer (135) being disposed between the anode (115) and the cathode (160). 
However, Thompson is silent about that the light emitting layer comprises at least one phosphorescent compound; and wherein a transition dipole moment of the at least one phosphorescent compound is substantially perpendicular to the thickness of the light emitting layer.
Yamae while disclosing organic illumination device teaches the light emitting layer comprises at least one phosphorescent compound; and wherein a transition dipole moment of the at least one phosphorescent compound is substantially perpendicular to the thickness of the light emitting layer.
Yamae in Par [0025] teaches that by controlling the direction of oscillation of dipoles in the luminescent molecules, birefringence is exhibited. The luminescent molecules may be so-called dopants. 
Yamae in Par [0026] teaches also that hen the direction of oscillation of the dipole is oriented in the horizontal direction and molecules are horizontally aligned, the refractive index nxy in the horizontal direction tends to be larger than the refractive index nz in the vertical direction. The refractive index in the direction of molecular orientation increases. Thus, by forming the molecularly oriented light-emitting layer 5, it is possible to enhance light extraction.
Yamae further asserts in Par [0029] that when a dipole is horizontally aligned, there is more radiation from a dipole vibrating in the horizontal direction than in a vertically vibrating dipole as shown in FIG. 3 b. For example, the ratio of the intensity of light in the vertical direction to the intensity of light in the horizontal direction may be 2:1 or 3:1. If the intensity of light is high, the amount of light also increases. In this way, the intensity of the light emitted by the orientation of the light emitting molecules (dipoles) changes. Since the dipole is horizontally aligned, the amount of light toward the substrate is increased, so that the light extraction efficiency can be further increased. Note that, while light traveling in the vertical direction and light traveling toward the opposite side of the substrate exist in the light traveling in the vertical direction, light directed toward the opposite side of the substrate can be inverted by reflection and converted into light directed toward the substrate. For this reason, the light taken out as a whole becomes larger in a case where a dipole is in a horizontal orientation and in which a large amount of light is emitted in a vertical direction.
In conclusion, Yamae, in Par [0163], teaches that in the control of the molecular structure, it is possible to have a structure in which the orientation of dipoles is easily oriented in a predetermined direction, and it is possible to obtain a desired molecular orientation by adopting a structure in which a dipole moment is oriented in a horizontal direction. …  it is possible to easily form the light-emitting layer 5 in which the light-emitting molecules (phosphorescent, See Par [0025]) are oriented horizontally. Therefore, light extraction efficiency can be improved. Further, a method of orienting molecules in a horizontal direction is known in organic single crystal, polymer film, liquid crystal, or the like, and these methods can be adopted. In the organic EL element, when a film is formed using a polymer material, it is relatively easy to form a molecular orientation in a specific direction by applying a film onto a substrate subjected to rubbing (rubbing), and thus it is an aspect preferably formed by an application method.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make sure that a transition dipole moment of the at least one phosphorescent compound is substantially perpendicular to the thickness of the light emitting layer because this is advantageous in enhancing/increasing light extraction efficiency of the device.
 
In regards to claim 10, Thompson discloses (See, for example, Fig. 1) an organic light emitting device (OLED) comprising: an anode (115) ; a cathode (160); a light emitting layer (135) having a first surface, a second surface, and a thickness therebetween, the light emitting layer (135) being disposed between the anode (115) and the cathode (160); and a template layer (120/125) disposed between the anode (115) and the light emitting layer (135), or between the cathode (160) and the light emitting layer (135), the template layer (120/125) comprising a polyaromatic compound (See, for example, par [0113]). 

However, Thompson is silent about that the light emitting layer comprises at least one phosphorescent compound compound; and wherein a transition dipole moment of the at least one phosphorescent compound is substantially perpendicular to the thickness of the light emitting layer.
However, Thompson is silent about that the light emitting layer comprises at least one phosphorescent compound; and wherein a transition dipole moment of the at least one phosphorescent compound is substantially perpendicular to the thickness of the light emitting layer.
Yamae while disclosing organic illumination device teaches the light emitting layer comprises at least one phosphorescent compound; and wherein a transition dipole moment of the at least one phosphorescent compound is substantially perpendicular to the thickness of the light emitting layer.
Yamae in Par [0025] teaches that by controlling the direction of oscillation of dipoles in the luminescent molecules, birefringence is exhibited. Th eluminescent molecules may be so-called dopants. 
Yamae in Par [0026] teaches also that hen the direction of oscillation of the dipole is oriented in the horizontal direction and molecules are horizontally aligned, the refractive index nxy in the horizontal direction tends to be larger than the refractive index nz in the vertical direction. The refractive index in the direction of molecular orientation increases. Thus, by forming the molecularly oriented light-emitting layer 5, it is possible to enhance light extraction.
Yamae further asserts in Par [0029] that when a dipole is horizontally aligned, there is more radiation from a dipole vibrating in the horizontal direction than in a vertically vibrating dipole as shown in FIG. 3 b. For example, the ratio of the intensity of light in the vertical direction to the intensity of light in the horizontal direction may be 2:1 or 3:1. If the intensity of light is high, the amount of light also increases. In this way, the intensity of the light emitted by the orientation of the light emitting molecules (dipoles) changes. Since the dipole is horizontally aligned, the amount of light toward the substrate is increased, so that the light extraction efficiency can be further increased. Note that, while light traveling in the vertical direction and light traveling toward the opposite side of the substrate exist in the light traveling in the vertical direction, light directed toward the opposite side of the substrate can be inverted by reflection and converted into light directed toward the substrate. For this reason, the light taken out as a whole becomes larger in a case where a dipole is in a horizontal orientation and in which a large amount of light is emitted in a vertical direction.
In conclusion, Yamae, in Par [0163], teaches that in the control of the molecular structure, it is possible to have a structure in which the orientation of dipoles is easily oriented in a predetermined direction, and it is possible to obtain a desired molecular orientation by adopting a structure in which a dipole moment is oriented in a horizontal direction. …  it is possible to easily form the light-emitting layer 5 in which the light-emitting molecules (phosphorescent, See Par [0025]) are oriented horizontally. Therefore, light extraction efficiency can be improved. Further, a method of orienting molecules in a horizontal direction is known in organic single crystal, polymer film, liquid crystal, or the like, and these methods can be adopted. In the organic EL element, when a film is formed using a polymer material, it is relatively easy to form a molecular orientation in a specific direction by applying a film onto a substrate subjected to rubbing (rubbing), and thus it is an aspect preferably formed by an application method.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make sure that a transition dipole moment of the at least one phosphorescent compound is substantially perpendicular to the thickness of the light emitting layer because this is advantageous in enhancing/increasing light extraction efficiency of the device.

In regards to claim 11, Thompson discloses (See, for example, Fig. 1) an exciton blocking layer (130) between the template layer (120/125) and the light emitting layer (135).

In regards to claim 13, Thompson as modified above discloses all limitations of claim 10 but fails to explicitly teach that the template layer has a thickness of no more than 10 nm.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the template layer to be no more than 10nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

In regards to claim 16, Thompson discloses (See, for example, Fig. 1) the consumer product is selected from the group consisting of a flat panel display, a computer monitor, a medical monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully or partially transparent display, a flexible display, a laser printer, a telephone, a cell phone, tablet, a phablet, a personal digital assistant (PDA), a wearable device, a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display that is less than 2 inches diagonal, a 3-D display, a virtual reality or augmented reality display, a vehicle, a video wall comprising multiple displays tiled together, a theater or stadium screen, a light therapy device, and a sign  (See, for example, Par [0044]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Yamae as applied above in claim 1, and further in view of Alberto et al. (Applicant’s Admitted Prior Art (“AAPA”), American Chemical Society, Published 2013, hereinafter “Alberto”)

In regards to claim 2, Thompson as modified above teaches all limitations of claim 1 above except that at least one phosphorescent compound is a compound of Formula (1a) or Formula (1b); 


    PNG
    media_image1.png
    598
    649
    media_image1.png
    Greyscale


wherein X is O, S, Se, NR.sup.3, CR.sup.4R.sup.5, or SiR.sup.4R.sup.5; wherein Z.sup.1, Z.sup.2, Z.sup.3, Z.sup.4, Z.sup.5, Z.sup.6, Z.sup.7, Z.sup.8, Z.sup.9, and Z.sup.10 are each independently N or CR.sup.6; and wherein each R.sup.1, R.sup.2, R.sup.3, R.sup.4, R.sup.5, and R.sup.6 is independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acid, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof, and wherein any two adjacent substituents are optionally joined to form a ring. 
	However, Alberto while disclosing luminescent complexes teaches 

    PNG
    media_image2.png
    234
    355
    media_image2.png
    Greyscale

(See, for example, Page 12404)

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Thompson by Alberto because the phosphorescent emitters enable all electrogenerated singlet and triplet excitons to be used for light emission. 

In regards to claim 3, Thompson discloses R.sup.1 is aryl or heteroaryl (See, for example, Pars [0069], and [0075]).

In regards to claim 4, Thompson discloses that R.sup.1 and R.sup.2 are each aryl or heteroaryl (See, for example, Pars [0069] and [0075]).

In regards to claim 5, Thompson discloses R.sup.1 and R.sup.2 are mesityl (Par [0075], aryl group meets this limitation).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Yamae as applied above in claim 1, and further in view of Alberto and Schimidhalter et al. (US 2011/0089407 A1, hereinafter “Schimidhalter”).

In regards to claim 6, Thompson as modified above teaches all limitations of claim 2 except that   at least one of Z, Z.sup.2, Z.sup.3, Z.sup.4, Z.sup.5, Z.sup.6, Z.sup.7, Z.sup.8, Z.sup.9, and Z.sup.10 is N.

Schimidhalter while disclosing electroluminescent metal complexes teaches 


    PNG
    media_image3.png
    287
    434
    media_image3.png
    Greyscale


Wherein L is : 


    PNG
    media_image4.png
    256
    461
    media_image4.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the combined teachings of Thompson, Kajimoto and Alberto, as disclosed by by Schimidhalter, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result. See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Yamae as applied above in claim 1, and further in view of Stacey et al. (AAPA, Ameican Chemical Society, Published 2013, hereinafter “Stacey”).

In regards to claim 7, Thompson as modified above discloses all limitations of claim 1 excpet that the at least one luminescent compound is a compound of Formula (II); 

    PNG
    media_image5.png
    377
    615
    media_image5.png
    Greyscale

wherein Z.sup.21, Z.sup.22, Z.sup.23, Z.sup.24, Z.sup.25, and Z.sup.26 are each independently N or CR.sup.23; and wherein each R.sup.21, R.sup.22, and R.sup.23 is each independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acid, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; and wherein any two adjacent substituents are optionally joined to form a ring.

	However, Stacey while disclosing a series of luminescent dinuclear platinum (II) complexes teaches (See, for example, page B, Compound Formula Pt2L4 include below: 


    PNG
    media_image6.png
    216
    403
    media_image6.png
    Greyscale
) 

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the combined teachings of Thompson, Kajimoto and Alberto, as disclosed by Stacey, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result. See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

In regards to claim 8, Thompson as modified above discloses that R.sup.21 and R.sup.22 are alkyl (See, for example, Compound Formula Pt2L4 in page B of Stacey).

In regards to claim 9, Thompson as modified above discloses that Z.sup.21, Z.sup.22, Z.sup.23, Z.sup.24, Z.sup.25, and Z.sup.26 are each CR.sup.23; and wherein each R.sup.23 is hydrogen or deuterium (See, for example, Compound Formula Pt2L4 in page B of Stacey).


Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Yamae as applied above in claim 1, and further in view of Thompson et al. (US 2005/0211974 A1, hereinafter “Thompson’974”).

In regards to claim 12, Thompson as modified above discloses all limitations of claim 11 except that the exciton blocking layer comprises 1,4,5,8-naphthalenetetracarboxylic dianhydride.

Thompson’974 while disclosing Organic photosensitive devices teaches the exciton blocking layer comprises 1,4,5,8-naphthalenetetracarboxylic dianhydride (See, for example, Pat [0088]).

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Thompson by Thompson’974 because this would help performance and provide a device operating with a high quantum efficiency. 


In regards to claim 15, Thompson as modified above discloses all limitations of claim 10 except that the template layer comprises 3,4,9,10-perylenetetracarboxylic dianhydride.

	Thompson’974 while disclosing Organic photosensitive devices teaches the template layer comprises 3,4,9,10-perylenetetracarboxylic dianhydride (See, for example, Par [0013]). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Thompson by Thompson’974 because this would help performance and provide a device operating with a high quantum efficiency. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Yamae as applied above in claim 1, and further in view of Kita et al. (JP 2003109758 A, hereinafter “Kita”)

In regards to claim 14, Thompson as modified above discloses all limitations of claim 10 except that the light emitting layer comprises a light emitting compound having dihedral symmetry.

Kita while disclosing Organic electroluminescent element teaches that an organic electroluminescence device comprising a light emitting layer containing a metal complex having a dihedral angle. See, for example, Par [0017]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Thompson by Kita because this would help provide high emission brightness. 

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Yamae as applied above in claim 1, and further in view of Kondakova et al. (US 2006/0134460 A1, hereinafter “Kondakova”).

In regards to claim 17, Thompson discloses (See, for example, Fig. 1) a method of fabricating a light emitting layer, the method comprising the steps of: 
providing a substrate (110); 
depositing a template composition (120/125) on the substrate (110), 
the template composition (120/125) comprising at least one polyaromatic compound (see, for example, Par [0113]); and 
depositing a light emitting composition (135) on the template layer (120/125), the light emitting composition comprising at least one luminescent compound; whereby a light emitting layer (135) is formed from the light emitting composition, said light emitting layer (135) having a first surface, a second surface, and a thickness therebetween.

However, Thompson is silent about that the light emitting layer comprises at least one luminescent compound; and wherein a transition dipole moment of the at least one luminescent compound is substantially perpendicular to the thickness of the light emitting layer.
However, Thompson is silent about that the light emitting layer comprises at least one phosphorescent compound; and wherein a transition dipole moment of the at least one phosphorescent compound is substantially perpendicular to the thickness of the light emitting layer.
Yamae while disclosing organic illumination device teaches the light emitting layer comprises at least one phosphorescent compound; and wherein a transition dipole moment of the at least one phosphorescent compound is substantially perpendicular to the thickness of the light emitting layer.
Yamae in Par [0025] teaches that by controlling the direction of oscillation of dipoles in the luminescent molecules, birefringence is exhibited. Th eluminescent molecules may be so-called dopants. 
Yamae in Par [0026] teaches also that hen the direction of oscillation of the dipole is oriented in the horizontal direction and molecules are horizontally aligned, the refractive index nxy in the horizontal direction tends to be larger than the refractive index nz in the vertical direction. The refractive index in the direction of molecular orientation increases. Thus, by forming the molecularly oriented light-emitting layer 5, it is possible to enhance light extraction.
Yamae further asserts in Par [0029] that when a dipole is horizontally aligned, there is more radiation from a dipole vibrating in the horizontal direction than in a vertically vibrating dipole as shown in FIG. 3 b. For example, the ratio of the intensity of light in the vertical direction to the intensity of light in the horizontal direction may be 2:1 or 3:1. If the intensity of light is high, the amount of light also increases. In this way, the intensity of the light emitted by the orientation of the light emitting molecules (dipoles) changes. Since the dipole is horizontally aligned, the amount of light toward the substrate is increased, so that the light extraction efficiency can be further increased. Note that, while light traveling in the vertical direction and light traveling toward the opposite side of the substrate exist in the light traveling in the vertical direction, light directed toward the opposite side of the substrate can be inverted by reflection and converted into light directed toward the substrate. For this reason, the light taken out as a whole becomes larger in a case where a dipole is in a horizontal orientation and in which a large amount of light is emitted in a vertical direction.
In conclusion, Yamae, in Par [0163], teaches that in the control of the molecular structure, it is possible to have a structure in which the orientation of dipoles is easily oriented in a predetermined direction, and it is possible to obtain a desired molecular orientation by adopting a structure in which a dipole moment is oriented in a horizontal direction. …  it is possible to easily form the light-emitting layer 5 in which the light-emitting molecules (phosphorescent, See Par [0025]) are oriented horizontally. Therefore, light extraction efficiency can be improved. Further, a method of orienting molecules in a horizontal direction is known in organic single crystal, polymer film, liquid crystal, or the like, and these methods can be adopted. In the organic EL element, when a film is formed using a polymer material, it is relatively easy to form a molecular orientation in a specific direction by applying a film onto a substrate subjected to rubbing (rubbing), and thus it is an aspect preferably formed by an application method.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make sure that a transition dipole moment of the at least one phosphorescent compound is substantially perpendicular to the thickness of the light emitting layer because this is advantageous in enhancing/increasing light extraction efficiency of the device.

Thompson further fails to explicitly teach that the template layer having a thickness of less than 10 nm is formed from the template layer composition. 

	Kondakova while disclosing an electroluminescent device teaches that the template layer having a thickness of less than 10 nm (See, for example, Par 0229]). 
	
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Thompson by Kondakova because this would help provide device with high luminous and power efficiencies and low operational voltage. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

In regards to claim 18, Thompson discloses (See, for example, Fig. 1) the step of an electron blocking composition (130) on the template layer (120/125).
	However, Thompson as modified above fails to explicitly teach that electron blocking layer has a thickness of less than 10nm, 
	Kondakova teaches that the exciton blocking layer can be between 1 and 500nm thick (See, for example, Par [0118]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Thompson by Kondakova because this would help provide device with high luminous and power efficiencies and low operational voltage. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

In regards to claim 20, Thompson as modified above discloses the template layer thickness is less than 5 nm (see, for example, Par [0229], Kondakova).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Yamae as applied above in claim 1, and further in view of Kondakova and Kobori et al. (EP 0857007 A1, hereinafter “Kobori”). 

In regards to claim 19, Thompson as modified above discloses all limitations of claim 17 but fails to explicitly teach that the light emitting composition is deposited via vacuum thermal evaporation at a rate of about 1 Å/s.
	However, it is readily known in the art to employ vacuum evaporation to form the light emitting layer with an evaporation rate of about 0.001 to 1nm/sec for the purpose of avoiding adsorption of impurities, providing homogeneous thin films, and ensuring better performance as taught by EP 0857007 A1 in page 28. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use vacuum evaporation for the deposition of light emitting layer because  it is readily known in the art to employ vacuum evaporation to form the light emitting layer with an evaporation rate of about 0.001 to 1nm/sec for the purpose of avoiding adsorption of impurities, providing homogeneous thin films, and ensuring better performance. 

                                          Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                            Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893